Citation Nr: 0701045	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a 50 percent disability rating for 
service-connected post-traumatic stress disorder (PTSD), for 
the period July 18, 2002, to December 1, 2003.

2.  Entitlement to an effective date prior to December 1, 
2003, for the assignment of a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities.

3.  Entitlement to an effective date prior to December 1, 
2003, for the grant of Dependents' Educational Assistance 
(DEA).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A November 2002 rating decision assigned a 30 percent 
disability rating to service-connected PTSD, effective July 
18, 2002.  A February 2003 rating decision continued the 30 
percent disability rating.  In April 2003, the veteran filed 
a notice of disagreement as to the disability rating 
assigned, and specifically requested a 50 percent disability 
rating for service-connected PTSD.  In a January 2004 rating 
decision, the RO granted a 50 percent disability rating, 
effective December 1, 2003.  The January 2004 rating decision 
also granted entitlement to a TDIU and DEA benefits, both 
effective December 1, 2003.  In February 2004, the veteran 
submitted a notice of disagreement with regard to the 
"effective date of my last rating decision."  Thus in April 
2004, the RO issued a statement of the case with regard to 
entitlement to an earlier effective date for the grant of a 
50 percent disability rating for service-connected PTSD, 
entitlement to an earlier effective date for a TDIU, and 
entitlement to an earlier effective date for DEA benefits.  A 
substantive appeal was received in May 2004.  

Upon review of the procedural history, the Board notes that 
in the veteran's April 2003 submission, he limited his notice 
of disagreement to a 50 percent disability rating which was 
granted in the January 2004 rating decision, however, the 
rating was not assigned for the entire appeal period.  Thus, 
although the maximum schedular rating had been assigned (as 
limited by the veteran), such rating was not assigned for the 
entire appeal period, and thus the issue remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus 
a statement of the case should have been issued with regard 
to the issue of entitlement to a 50 percent disability rating 
for the period July 18, 2002, to December 1, 2003.  Although 
a statement of the case was not issued with regard to this 
specific issue, the Board finds that the April 2004 statement 
of the case which was issued with regard to the claim for an 
earlier effective date for a 50 percent disability rating 
effectively considered the applicable time period from July 
2002 through November 2003.  Thus there has been no harm or 
prejudice to the veteran, and the Board will proceed with a 
decision on the merits.

The veteran requested a Board hearing in his May 2004 
substantive appeal, however, withdrew such request in 
September 2006.

The issues of entitlement to an effective date prior to 
December 1, 2003, for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities, and entitlement to an 
effective date prior to December 1, 2003, for the grant of 
Dependents' Educational Assistance are  
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.



FINDING OF FACT

From July 18, 2002, the veteran's PTSD has been productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks more 
than once a week; impaired judgment; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 



CONCLUSION OF LAW

The schedular criteria for a rating of 50 percent (but no 
higher) for PTSD have been met, effective from July 18, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In September 2002 and March 2006, 
VCAA letters were issued to the veteran.  Collectively, the 
letters notified the veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

In March 2006, the veteran was provided with notice of the 
type of evidence necessary to establish an effective date, as 
it pertains to the increased rating issue.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As will be discussed in more detail below, the 
Board has determined that a 50 percent disability rating is 
warranted from July 18, 2002.  If the veteran so chooses, he 
will have an opportunity to initiate the appellate process 
again should he disagree with the effective date assigned to 
the award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in October 2002 and 
December 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a 50 percent 
disability rating for the period July 18, 2002, to December 
1, 2003.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Turning to the rating criteria for PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders is not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

An evaluation of 30 percent is warranted for anxiety disorder 
with occupational and social impairment with occasional 
decreased in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for anxiety disorder 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; and, a GAF between 71 to 80 is indicative that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

Service connection is in effect for PTSD, rated 10 percent 
disabling, effective July 10, 1996.  In June 2000, the 
veteran requested that his PTSD be reevaluated.  He was 
scheduled for a VA examination in July 2000, however, he 
failed to appear.  Thus, a September 2000 rating decision 
denied entitlement to an increased disability rating.  In 
June 2001, the veteran filed a claim for an increased 
disability rating, claiming that he was having difficulty 
with depression, increased anger, nightmares and emotional 
distress.  He also reported being incarcerated on five 
occasions since 1995 due to his symptoms, and reported that 
he was currently on parole.  The veteran underwent a VA 
examination in September 2001.  As a result of such findings, 
the RO denied entitlement to an increased rating in a January 
2002 rating decision.  In February and March 2002, the RO 
scheduled the veteran for VA examinations in an attempt to 
separate the effects of his mental disorder with the effects 
of his alcohol and drug abuse, however, he failed to appear 
for either examination.  In March 2002, the veteran submitted 
a January 2002 Hearing Report Processing Sheet from the Board 
of Pardons and Paroles.  He was found to have violated 
several rules of parole and was incarcerated.  The veteran 
was reportedly incarcerated from January 10, 2002, until 
April 2002.  A June 2002 rating decision denied entitlement 
to an increased rating.  On July 18, 2002, the veteran 
submitted a claim for an increased disability rating, 
reporting his incarceration, and claimed that he was 
depressed, could not work, and was irrational at times.  He 
reported using drugs to self-medicate for symptoms of PTSD.  

On October 3, 2002, the veteran underwent a VA examination.  
The veteran reported that he began using heroin, marijuana 
and cocaine during service, and continued use since that 
time.  He reported attending multiple substance abuse 
rehabilitation programs through the legal system, and had 
just completed one in March 2002.  He reported that he was 
imprisoned until March 2002 and was on parole until 2003.  
Subsequent to prison, he was in a 6 month drug program 
mandated by the prison.  Upon finishing the program, he 
promptly returned to drug abuse, mainly cocaine.  He reported 
snorting on a daily basis.  He reported that he was staying 
with his sister, and spending time going to the crack house 
and hustling for crack.  

With regard to symptomatology, the veteran reported suicidal 
thoughts, but no plans.  His only suicide attempt was an 
overdose five years prior.  He reported trouble sleeping, and 
difficulty falling asleep.  He reported nightmares about 
being in Vietnam, dying, and snakes.  He reported drinking 
almost every night.  He denied a history of visual 
hallucinations, auditory hallucinations, or flashbacks.  He 
reported feeling depressed.  He reported not being able to 
hold down a job.  He reported prior employment as a plumber, 
and driving a school bus in 1974.  He reported being in and 
out of jail since 1974, a total of 15 years.  He reported 
associating mostly with "crack people."  He denied 
participating in any leisure pursuits.  A history of severe 
substance abuse with practically no remissions was noted, as 
was a history of violence and assaultiveness over the years.  
He reported getting angry easily and had cut his nephew on 
the stomach.  His incarcerations were related to burglary, 
possession of crack cocaine, and interstate commerce.  He had 
not attempted suicide in the past year.  

The examiner opined that his psychosocial functioning was 
totally impaired as his life revolves around sitting in crack 
houses, using drugs and hustling.  He reported getting along 
with his siblings.  

On mental status examination, he was alert, oriented and well 
groomed.  He had a runny nose likely due to cocaine use.  He 
denied delusions or hallucinations.  He maintained eye 
contact, had appropriate behavior, but was somewhat hyper.  
He was very anxious.  He had no suicidal or homicidal 
thoughts.  His personal hygiene was good.  He was able to 
give dates and most of his history, with no ritualistic 
behavior.  Speech was relevant and logical, with no panic 
attacks.  He reported feeling depressed, anxious and 
sometimes losing weight.  He had tried to quit drugs but 
could not do it.  Sleep impairment did not interfere with his 
daily activities.  He reported depression, substance abuse 
and anxiety, but no panic, somatoform disorders, or 
personality disorder.

The examiner's assessment was that with regard to his PTSD 
symptoms, the veteran complained of nightmares, inability 
with social adjustment, drug dependence, anger, and poor 
interpersonal relationships.  With his daily use of crack 
cocaine, the examiner stated that it was difficult to 
delineate symptoms of insomnia and depression and mood 
disturbance.  The re-experiencing of trauma is in his dreams.  
He did not indicate any avoidance or numbing.  There was 
heightened physiological arousal, however, this was difficult 
to isolate from his drug abuse.  The examiner diagnosed PTSD 
from childhood and adult trauma; crack dependence, severe; 
and personality disorder.  The examiner listed stressors as 
severe, including multiple incarcerations, tangled with the 
legal system and drug abuse.  The examiner assigned a GAF 
score of 45.  

Treatment records from the Temple VA Medical Center reflect 
that on October 22, 2002, the veteran voluntarily admitted 
himself to the psychiatric unit.  He gave a history of 
cocaine abuse for 10 years, and complained of drug problems, 
family problems and financial problems.  He reported feeling 
depressed for 6 months, and having suicidal thoughts for one 
to two years.  He denied any suicide attempts or gestures.  
He stated that he was not going to hurt himself.  He reported 
not sleeping or eating well.  He had visual hallucinations at 
times.  He reported feeling paranoid.  He reported 
unemployment for two years.  His mental status was quiet and 
cooperative.  His mood appeared depressed.  He was delusional 
and hallucinating.  He denied any suicidal or homicidal 
thoughts.  He was alert and oriented.  His memory was intact.  
His insight and judgment were impaired.  The diagnosis was 
cocaine induced mood disorder and hallucinations, and cocaine 
abuse episodic.  The GAF score assigned was 40.  

The treatment records reflect that the veteran was discharged 
from the psychiatric program on November 6, 2002, and was 
admitted to the domiciliary program.

In a November 2002 rating decision, the RO assigned a 30 
percent disability rating to the veteran's service-connected 
PTSD, effective July 18, 2002.  A February 2003 rating 
decision continued the 30 percent disabling rating.  In April 
2003, the veteran filed a notice of disagreement indicating 
that he wanted a 50 percent disability rating for service-
connected PTSD.  

On December 1, 2003, the veteran underwent a VA examination.  
The examiner acknowledged the veteran's hospitalization from 
October 22 to November 6, 2002, on acute psychiatry; being 
transferred to the domiciliary from November 6 to December 
19, 2002; and readmission to the domiciliary on March 4, 
2003.  The examiner noted that the veteran was attending 
weekly substance abuse treatment program and PTSD groups.  
The veteran described chronic, moderately severe psychiatric 
symptoms.  He reported taking prescribed hydroxyzine for 
sleep although he reported continued trouble sleeping.  It 
was noted that he takes sertraline for depression, and 
risperidone for hallucinations.  He reported that he 
occasionally hears his name called.  He denied any DWIs, 
arrests, or jail time since the last examination.  He last 
worked in 2000.  He worked as a plumbers helper for three 
years, however, quit due to back problems.  He reported no 
friends because he does not like to be around people.  He 
reported enjoying watching football and reading.  The 
examiner noted a history of cocaine abuse, however, the 
veteran last used in October 2002 prior to admission to acute 
psychiatry.  He had undergone numerous drug screens since 
then which were all negative.  He reported his last use of 
alcohol was also in October 2002, and he denied using other 
drugs.  He reported that his last fight was 6 months ago.  He 
reported chronic back and shoulder pain, allergic rhinitis, 
hypertension, and hearing loss.  He reported making a suicide 
attempt prior to his hospitalization in October 2002, 
specifically overdosing on pills, however, the examiner noted 
that the hospital records from that period did not reflect a 
suicide attempt or overdosing on medicine.  The examiner 
noted that the veteran was voicing suicidal ideations with 
thoughts of shooting himself, but there was no history of 
suicide attempts or gestures.  

On mental status examination, he presented appropriately 
dressed and groomed.  He was cooperative with the interview.  
There was no impairment of thought process or communication.  
He reported occasional auditory hallucinations of hearing his 
name called.  Eye contact, interaction in the session, and 
behavior were appropriate.  He reported fleeting suicidal 
ideations without plan or intent to harm himself.  He denied 
homicidal ideation.  His ability to maintain minimal personal 
hygiene and other basic activities of daily living was not 
impaired.  He was alert and oriented in all spheres.  His 
memory was grossly intact.  There were no obsessive or 
ritualistic behaviors which interfered with routine 
activities.  Rate and flow of speech were normal.  He denied 
panic attacks.  He reported feeling depressed and stated that 
sleep was fair.  He stated that his appetite was "going 
bad" and his energy level was low.  He reported decreased 
concentration.  He denied anhedonia.  He reported feeling 
nervous around a lot of people.  There was no impairment of 
impulse control.  With regard to assessment of his PTSD, the 
examiner noted difficulty falling asleep, irritability, 
losing his temper easily, nightmares about twice a week, 
constant intrusive memories of Vietnam, avoidance of crowds, 
avoidance of movies about Vietnam, and social-emotional 
withdrawal.  He reported that his symptoms were about the 
same as they were a year ago.  The examiner diagnosed PTSD 
and cocaine dependence, in remission in a controlled 
environment.  The examiner assigned a GAF score of 50.  The 
examiner noted that the veteran had been hospitalized or in 
residential treatment for much of the last year, and he did 
not report improvement or worsening of his PTSD symptoms, in 
the absence of substance abuse.  

A January 2004 rating decision assigned a 50 percent 
disabling rating to the veteran's service-connected PTSD, 
effective December 1, 2003.  Thus, as discussed in detail 
hereinabove, the issue before the Board is entitlement to a 
50 percent disability rating for the period July 18, 2002, to 
December 1, 2003.

Upon review of the objective findings and subjective 
complaints of record, it is clear that the veteran's PTSD 
results in significant impairment of both occupational and 
social functioning.  As detailed hereinabove, on October 3, 
2002, as a result of his July 2002 increased rating claim, he 
underwent a VA examination to assess the severity of his 
PTSD.  At the time of the examination, he reported being 
recently released from court mandated drug rehabilitation 
program, however, upon his release began immediately using 
crack cocaine on a daily basis.  Upon mental status 
examination, the examiner diagnosed PTSD; severe crack 
dependence; and, personality disorder.  The examiner 
specifically acknowledged that it was difficult to 
distinguish symptomatology related to his PTSD and cocaine 
dependence.  The examiner could attribute the veteran's 
nightmares, inability with social adjustment, drug 
dependence, anger, and poor interpersonal relationships to 
his service-connected PTSD.  With regard to the 
symptomatology of insomnia, depression, and mood disturbance, 
his daily use of crack cocaine made it difficult for the 
examiner to delineate the symptoms.  The examiner 
specifically stated that the veteran did not report any 
avoidance or numbing.  The examiner acknowledged heightened 
physiological arousal, however, this was difficult to isolate 
from his drug abuse.  The Board acknowledges the GAF score of 
45, indicative of serious symptoms and serious impairment in 
social, occupational, or school functioning, however, such 
score was assigned based on his PTSD and cocaine dependence.  

Subsequent to the examination, the veteran continued the use 
of crack cocaine, however, on October 22, 2002, he 
voluntarily admitted himself to the VA psychiatric unit.  The 
admitting diagnosis was cocaine induced mood disorder and 
hallucinations, and a GAF score of 40 was assigned.  During 
his admission at the facility, although his PTSD was 
referenced, it is clear that such treatment was rendered in 
response to his cocaine addiction, not because of 
symptomatology related to his PTSD.

In consideration of the October 3, 2002 VA examination, and 
VA outpatient treatment records from October 2002, the RO 
assigned a 30 percent disability rating for his PTSD.

As detailed hereinabove, the veteran underwent a VA 
examination on December 1, 2003, and based on the examiner's 
findings the RO granted a 50 percent disability rating 
effective December 1, 2003.  As the veteran's cocaine use was 
completely in remission, and had been for over a year, the 
examiner was able to attribute the entirety of the veteran's 
symptomatology to his PTSD and assigned a GAF score of 50, 
still indicative of serious symptoms and serious impairment.  
Despite being drug free, however, his PTSD symptomatology had 
not improved since the October 2002 VA examination, and he 
also reported occasional auditory hallucinations.  Despite 
being on medication and despite being drug free for over a 
year, the veteran reported difficulty falling asleep, 
irritability, losing his temper easily, nightmares about 
twice a week, constant intrusive memories of Vietnam, 
avoidance of crowds, avoidance of movies about Vietnam, and 
social-emotional withdrawal.  

While acknowledging that the veteran's cocaine use was likely 
a contributing factor to symptomatology reported at the time 
of the October 2002 VA examination, it is significant that 
his December 2003 symptoms were essentially unchanged despite 
being drug free and on medication.  When considered in view 
of the reasonable doubt provisions of 38 U.S.C.A. § 5107(b), 
the evidence leads the Board to conclude that the disability 
picture resulting from the PTSD approximates occupational and 
social impairment with deficiencies with reduced reliability 
and productivity so as to warrant a 50 percent disability 
rating from July 18, 2002, the appeal period contemplated by 
this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Board acknowledges that not all of the criteria for a 50 
percent rating have been met; however, as noted earlier, the 
listed criteria are examples of the types and degree of the 
symptoms.  

As discussed in the introduction, the veteran specifically 
limited his appeal to a 50 percent disability rating, per the 
April 2003 notice of disagreement.  Thus, the grant of a 50 
percent disability rating from July 18, 2002, constitutes a 
full award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
warranted, effective from July 18, 2002.  To this extent, the 
appeal is granted. 


REMAND

In light of the grant of a 50 percent disability rating for 
PTSD, from July 18, 2002, the Board finds that the RO should 
readjudicate the issues of entitlement to an effective date 
prior to December 1, 2003, for the assignment of a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities, and entitlement to an 
effective date prior to December 1, 2003, for the grant of 
Dependents' Educational Assistance.

In light of these issues being remanded for readjudication, 
the RO should ensure compliance with VCAA notice and 
assistance requirements pertaining to his claim for earlier 
effective dates.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter as to 
entitlement to earlier effective dates 
for TDIU and DEA benefits, to ensure 
compliance with all notice requirements 
set forth in the VCAA and its 
implementing regulations.  This letter 
should also advise the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should also be advised to 
submit all pertinent evidence in his 
possession.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to 
earlier effective dates for TDIU and 
DEA benefits, in consideration of the 
grant of a 50 percent disability rating 
for PTSD, effective July 18, 2002.  
Should the benefit remain denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


